HOWARD, Circuit Judge,
dissenting.
In finding a manifest abuse of discretion, see, e.g., United States v. Rivera Rangel, 396 F.3d 476, 485-86 (1st Cir.2005), the majority fails to accord appropriate weight to the fact that Gorbea’s evidence is of a type which, for obvious reasons, we have admonished trial courts to regard with “great skepticism,” United States v. Montilla-Rivera, 115 F.3d 1060, 1066 (1st Cir. 1997) (noting that a convict who comes forward to exonerate a codefendant only after his conviction and sentence have become final often has little to lose and, perhaps, something to gain).8 The majority also is too credulous in relying on the evidence of the truck’s alleged mechanical problems — evidence that was without question available to Hernández at the time of trial — to discount the inculpatory nature of the curious events surrounding delivery of the container, which included evidence that there was no real purchaser of the shipment, see United States v. Hernandez, 218 F.3d 58, 63-64 (1st Cir.2000), that the driver gave an untrue statement to the police after his arrest, id. at 64, that Hernández gave the mundane shipment of “plastic cups” — for which his company supposedly was to be paid a below-market rate of $90 — extraordinary attention, id., that a man who appeared to be armed was present when the shipment arrived, id., and that the arrival of the shipment was met with a celebration, id. at 67.9 But even if I were to .leave these matters aside, I still could not join the majority opinion.
In stating that Gorbea’s testimony, if believed, would “greatly undermine the conspiracy charges against Hernández,” ante at 147, the majority analyzes the matter as if Gorbea has now admitted to knowing that drugs were in the truck and belatedly stepped forward to accept responsibility and exonerate the innocent Hernández. But Gorbea has not admitted to any such knowledge. In fact, Gorbea told the magistrate judge that he was innocent, and that “I can say over my mother right there that that cocaine wasn’t mine. That I didn’t know that the cocaine was there.” If Gorbea had no knowledge of the cocaine, of what probative value is the fact that he did not meet Hernández until after they were arrested? And of what probative value are the facts that he did not tell the truckers he hired what they were hauling, that he gave Hernández no reason to think that he was transporting anything other than ordinary cargo, and that the “José Hernández” on the fax was someone other than the defendant? Little if any.
The majority describes Gorbea’s statements that he knew nothing about the cocaine as a failure to admit guilt. See ante at 5 & 11 n. 6. With respect, I think this description significantly understates matters. There is a difference between failing to admit guilt and affirmatively representing that one knew nothing about the cocaine. Gorbea made at least two such affirmative representations, and thereby undermined any probative value that otherwise might have been ascribed to his testimony about not knowing Hernández, not telling the truckers what they were hauling, and not having Hernández in *150mind when he wrote “José Hernández” on the back of the fax. In fact, when asked whether Hernández knew about the drugs, Gorbea responded: “I don’t know.” Clearly, the trial judge acted well within his discretion in concluding that Gorbea’s testimony was immaterial and unlikely to result in an acquittal if offered at a retrial. See, e.g., Rivera Rangel, 396 F.3d at 485-86. Indeed, any other conclusion would have been unsustainable. See id.
I understand the impulse not to terminate the Rule 33 proceedings, which the government has botched by (1) failing to bring to the attention of the magistrate judge, the district judge, or this court the fact that Hernández’s motion was untimely,10 and (2) failing to highlight clearly and effectively the immateriality of Gorbea’s testimony, given Gorbea’s concomitant insistence that he did not know about the drugs. Under the rule established in Eberhart v. United States, — U.S. -, 126 S.Ct. 403, 404-07, 163 L.Ed.2d 14 (2005) (Rule 33 time limits are not jurisdictional and may be forfeited), the government appears to have forfeited any timeliness argument that it might have had. But Gorbea’s testimony still is what it is, and, for the reasons set forth above, it is insufficient as a matter of law to ground a new trial order.
Accordingly, I respectfully dissent.

. In fact, nine other circuits categorically treat evidence of this sort as insufficient to ground a Rule 33(b)(1) new trial order. See United States v. Jasin, 280 F.3d 355, 364-68 (3d Cir.2002) (collecting and summarizing cases).


. The mechanical-problems story also fails to account for why the truck made a number of u-turns on its long journey to the truck yard. See Hernández, 218 F.3d at 67. The majority does not explain why a truck carrying a shipment of plastic cups might engage in needlessly hazardous u-turns while driving without its headlights on a back road.


. Under Fed.R.Crim.P. 33(b)(1), a defendant has only three years from the date of "the verdict or the finding of guilty” to file a motion for new trial on the basis of newly discovered evidence. This time period may not be extended. Fed.R.Crim.P. 45(b)(2). Here, the verdict was returned on September 3, 1998, but Hernández did not file his motion until July 29, 2002 — more than ten months beyond the three-year deadline. Like the defendant in United States v. Mojica-Rivera, 435 F.3d 28 (1st Cir.2006), Hernández has no claim that application to his motion of the three-year time limit in Rule 33(b)(1) would be unjust or impracticable, as he had approximately two years and nine months to file his motion from the time the Rule was amended, see id. at 33; see also United States v. Ristovski, 312 F.3d 206, 209-13 (6th Cir.2002).